Citation Nr: 1757186	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  10-42 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for a right knee disability prior to August 29, 2008.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to March 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

In March 2017, the Board denied the Veteran's claim for an increased rating in excess of 20 percent for his right knee disability prior to August 29, 2008.  The Veteran appealed the denied claim to the United States Court of Appeals for Veterans Claims (Court).  In September 2017, the Court granted a Joint Motion for Partial Remand (JMPR), thereby vacating the Board's decision and remanding the issue for development consistent with the terms of the JMPR.

The Board had also granted an increased rating of 60 percent for a right knee disability from October 1, 2009 and service connection for low back and left knee disabilities.  The JMPR did not disturb these favorable decisions; therefore, these issues are not before the Board and will not be addressed further here.  

Also in March 2017, the Board gained jurisdiction over the Veteran's claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded this issue for additional development.  Upon re-review of the evidence, the Board finds that no additional development is needed to grant this claim and is again taking jurisdiction of it under Rice.  


FINDINGS OF FACT

1.  During the appellate period (June 30, 2007 to August 28, 2008), the Veteran's right knee disability was manifested by symptoms of locking, pain, effusion, and severe lateral instability without compensable limitation of flexion or extension of the leg, or ankylosis of the right knee.

2.  The Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  From June 30, 2007 to August 28, 2008, the criteria have been met for an increased disability rating of 30 percent for the Veteran's right knee instability.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, Diagnostic Codes 5257 (2017).

2.  From June 30, 2007 to August 28, 2008, the criteria have been met for a separate disability rating of 20 percent for the Veteran's right knee cartilage dislocation with locking and pain.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, Diagnostic Code 5258 (2017).

3.  The criteria for entitlement to TDIU have been met from July 29, 2008.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA's duty to notify was satisfied by a letter in May 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   

Neither the Veteran nor his representative has raised specific issues with the duty to assist pertinent to issues on appeal here.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  See 38 C.F.R. § 4.7. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Diagnostic Code 5010 uses the same criteria as Diagnostic Code 5003.

Diagnostic Code 5257 provides ratings for recurrent subluxation and lateral instability.  Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating.  Severe disability warrants a 30 percent rating.  See 38 C.F.R. § 4.71a
Diagnostic Code 5258 provides a maximum 20 percent rating for semilunar, dislocated cartilage, with frequent episodes of locking, pain, and effusion into the joint.  See id.

Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating is assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating is assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating is assigned for limitation of flexion of the leg to 15 degrees.  See id.  

Under Diagnostic Code 5261, limitation of extension of the leg warrants a noncompensable rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.  See id.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence.  See 38 C.F.R. § 4.6.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptoms for one condition are not "duplicative of or overlapping with the symptom[s]" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment for knee instability (Diagnostic Code 5257) and limited knee motion (either in flexion or extension, or both) does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 1998) (explaining that if there is a disability rating under Diagnostic Code 5257 (instability), and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  Compensating a claimant under Diagnostic Code 5257 and Diagnostic Code 5258 (dislocated cartilage with locking pain and effusion) also does not constitute pyramiding.  See Lyles v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1704 (holding that that ratings under DC 5257 and 5260 and 5261 do not necessarily preclude ratings under DCs 5258 and 5259).   

Factual Background

On June 30, 2008, the Veteran filed a claim for an increased rating for his right knee.  Accordingly, the Board may consider the year prior to this date (until June 30, 2007) in evaluating this non-initial increased rating claim.  Therefore, the time period at issue here is June 30, 2007 to August 27, 2008.  

In a May 2008 VA treatment record, the Veteran reported right knee pain, frequent flare-ups with activity, daily swelling, difficulty sleeping and with leisure activities, and several falls due to his knees giving out.  The clinician noted that both knees deviated inward.  There was pain on palpation and knee swelling.  His gait was guarded.  His knee strength was fairly good.    
 
A May 2008 right knee x-ray showed severe osteoarthritis.  

In a July 2008 VA treatment record, the Veteran reported progressive right knee pain, especially with stairs, getting up from a chair, and even at night.  The clinician noted right knee varus alignment and diffuse tenderness.  There were no signs of laxity.  Passive flexion was to 130 degrees.  Active flexion was to 125 degrees.  Pain was noted with range of motion greater than 90 degrees.  The clinician diagnosed osteoarthritis and recommended knee replacement surgery.  

A July 2008 VA treatment record shows the Veteran was fitted for a knee brace.  

In an August 2008 private medical record, the Veteran reported 7/10 right knee pain and swelling with walking, stairs, and getting in and out of his car.  He walked with a cane.  The clinician described examination findings including right leg valgus deformity, range of motion from 0 to 120 degrees, and a positive Lachman test.  The clinician recommended knee replacement surgery due to the Veteran's severe osteoarthritis.  

During his August 2008 VA examination, the Veteran reported knee symptoms of locking, instability, pain, and weakness.  He described the pain as 8/10 in severity and quality-wise as throbbing and a sharp ache.  His knee would swell after driving more than 30 minutes.  The examination showed flexion to 90 degrees with difficulty, pain, and weakness.  His extension was normal at 0 degrees.  There was a 15 degree angulation of the lower leg from the knee with full extension.  The examiner noted a positive Lachman test, MCL laxity, joint line tenderness, and acquired valgus/varum with instability.  There was no recurvatum.  The examiner identified the diagnosis as status post right ACL patella graft reconstruction and osteoarthritis/degenerative joint disease.  

In his August 2008 SSA disability application, the Veteran reported constant knee pain that prevented him from working.  The pain occurred with sitting, standing, walking, driving, and sleeping.  

Later that month, the Veteran underwent a total right knee replacement.

Analysis 
 
During the relevant period, the Veteran's right knee is evaluated at 10 percent disabling under DC 5257 (for mild instability) and 10 percent disabling under DC 5010-5260 (for arthritis).   

After reexamining the record, the Board finds that the evidence supports a rating of 30 percent for severe right knee lateral instability under DC 5257 (the maximum available under this DC).  This increase is supported by the May 2008 report of the knee giving out with a related fall and the inward knee deviation noted on examination.  It is also supported by the August 2008 positive Lachman test, MCL laxity, and acquired valgus/varum with instability. 

In addition, the Board finds that the evidence supports a separate rating of 20 percent under DC 5258 (the only available rating under this DC) for symptoms of locking, pain, and effusion suggestive of cartilage damage.  This evaluation is supported by the May 2008 report of knee locking and pain and the May 2008 and August 2008 reports of swelling.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports these increased evaluations during the entire period at issue here (June 30, 2007 to August 27, 2008).   

Regarding the Veteran's 10 percent rating under 5010-5260, the Board finds no basis in the evidence to alter this evaluation.  The Veteran's right knee flexion was measured, at worst, at 90 degrees.  Under 5260, 90 degrees of flexion is noncompensable.  The current 10 percent evaluation recognizes his increased pain, associated with his severe knee arthritis under DC 5010.  A higher rating is also unavailable under DC 5261.  The Veteran's right knee extension was normal during the August 2008 VA examination.  The 15 degree angulation of the lower leg from the knee with full extension noted by the August VA examiner (and the valgus/varus deviation noted by the May 2008, July 2008 treatment records is compensated under DC 5257 as lateral instability.  There is no evidence of knee ankylosis or nonunion or malunion of the tibia and fibula; therefore, separate ratings under DC 5256 or 5262 are not warranted.  Regarding genu recurvatum, this was noted as negative in the August 2008 VA examination and is not noted in any evidence of record during the period under consideration here.  Although it was noted as positive on the April 2007 VA examination, that finding is from outside of the appellate period and therefore cannot be the basis of an increased rating.

Accordingly, the Board finds that an increased rating of 30 percent under DC 5257 for right knee severe lateral instability and an additional separate rating of 20 percent for right knee cartilage-related locking and pain under DC 5258 is warranted.  This decision does not affect the Veteran's 10 percent rating under DC 5010-5260.  

The Board has considered whether referral of this issue for extraschedular consideration is indicated, as requested by the Veteran in a January 2016 written statement.  The Board notes that the schedular rating assigned encompasses his reported pain, reduced range of motion, locking, swelling, and functional limitations.  Therefore, the Board finds that the schedular criteria are not inadequate, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

TDIU

The Veteran is claiming TDIU as of July 29, 2008 (the day following his last day of employment).  

To establish entitlement to TDIU, there must be impairment so severe that it is impossible for the Veteran to follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A veteran is eligible for a schedular rating of TDIU if either one service-connected disability is rated at least 60 percent or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple disabilities incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  In this case, the Veteran's orthopedic disabilities combine to greater than 40 percent and his total rating is at least 70 percent during the entire period for which he claims TDIU (July 29, 2008 to present).   

In March 2017, the Board remanded the issue of entitlement to TDIU for additional development including an occupational survey.  To date, this survey has not been completed.  However, on re-review of the evidence, the Board finds that the evidence is at least evenly balanced for and against finding that the Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  

Eligibility for TDIU is supported by evidence showing that he has not worked since July 2008, and that he has significant functional limitations due to his back and knee disabilities as noted on the VA examination reports.  The evidence also shows that SSA granted disability benefits for his back and knee conditions.  Moreover, the Veteran's military and post-military positions involved physically-intense labor, which the evidence shows that he is unable to do because of his service-connected knee disability.  Although September 2009 examiner opined that the Veteran could perform sedentary employment, the evidence shows both that his knee conditions have worsened since this assessment, and that his occupational and educational background substantially limit his employability.  In addition, the Veteran reported in August 2008 private treatment and SSA records that he had significant right knee pain with prolonged sitting.  Finally, in a May 2011 written statement, the Veteran's physician opined that that the Veteran is disabled due to his knee disabilities and associated orthopedic limitations.  Overall, the weight of the evidence supports a finding that Veteran has been unable to obtain and maintain substantially gainful employment since he last worked, and TDIU is warranted.


ORDER

Entitlement to an increased rating of 30 percent for right knee instability under DC 5257 is granted from June 30, 2007 to August 27, 2008, subject to the laws and regulations governing the award of monetary benefits.

A separate rating of 20 percent under DC 5258 for right knee locking and effusion suggestive of cartilage dislocation is granted from June 30, 2007 to August 27, 2008, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to TDIU is granted from July 29, 2008.  




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


